DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/1/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hu et al. (CN204680330U).
Regarding claim 1, the Hu et al. (hereinafter Hu) reference discloses a waterproof assembly (Fig. 1), comprising: 
a waterproof substrate (Fig. 6), comprising: 
two mounting surfaces (e.g. upper surfaces of 62,64 and lower surface of 62,64), wherein one of the two mounting surfaces is on an upper side of a seal (Fig. 6) and the other of the two mounting surfaces is on a bottom side of the seal (Fig. 6); and
at least one waterproof protrusion (6) protruded from at least one of the two mounting surfaces (Fig. 6) and comprising: 
a protrusion body (body of 6) connected with the mounting surface, one end of the protrusion body away from the waterproof substrate comprising a connecting end surface (e.g. surface at end of lead line 6); and 
at least two waterproof ribs (e.g. ribs in Fig. 6), each of the waterproof ribs being provided on the connecting end surface respectively and being gradually inclined outwardly in a direction away from the connecting end surface respectively (Fig. 6).
Regarding claim 4, the Hu reference discloses a number of the at least two waterproof ribs is two (Fig. 6); and 
a distance between the two waterproof ribs gradually increases in the direction away from the connecting end surface (Fig. 6).
Regarding claim 5, the Hu reference discloses  the two waterproof ribs are arranged symmetrically (Fig. 6).
Regarding claim 6, the Hu reference discloses the protrusion body and the two waterproof ribs are both ring-shaped structures (Fig. 6).
Regarding claim 8, the Hu reference discloses the two waterproof ribs, the at least one waterproof protrusion and the waterproof substrate are integrally formed (Fig. 6).
Regarding claim 9, the Hu reference discloses at least one waterproof protrusion strip (62 or 64) provided on at least one of the two mounting surfaces of the waterproof substrate, the waterproof protrusion strip being spaced from the protrusion body (Fig. 6).
Regarding claim 10, the Hu reference discloses a display screen (Fig. 1), comprising a cabinet (Fig. 1) and a display module (Fig. 1) connected with the cabinet, an installation space being defined between the display module and the cabinet (Fig. 1), wherein the display screen further comprises: 
a waterproof assembly  according to claim 1 (Figs. 1,6),
wherein:
the waterproof assembly is disposed in the installation space (Fig. 1); 
at least one mounting surface of a mounting surface of the waterproof substrate facing the cabinet and a mounting surface of the waterproof substrate facing the display module comprises the at least one waterproof protrusion (Figs. 1,6); and 
at least one of the cabinet and the display module is abutted against the waterproof ribs (Fig. 1).
Regarding claim 11, the Hu reference discloses the mounting surface of the waterproof substrate facing the display module comprises the at least one waterproof protrusion (Fig. 1); 
the display module is abutted against the at least two waterproof ribs (Fig. 1); and 
the mounting surface of the waterproof substrate facing away from the at least one waterproof protrusion is abutted against the cabinet (Fig. 1).
Regarding claim 12, the Hu reference discloses the mounting surface of the waterproof substrate facing the cabinet comprises the at least one waterproof protrusion (Fig. 1); 
the cabinet is abutted against the at least two waterproof ribs (Fig. 1); and 
the mounting surface of the waterproof substrate facing away from the at least one waterproof protrusion is abutted against the display module (Fig. 1).
Regarding claim 14, the Hu reference discloses at least one of the cabinet and the display module defines an embedded slot (Fig. 1), the waterproof assembly being embedded in the embedded slot (Fig. 1).
Regarding claim 15, the Hu reference discloses the display module comprises: a data interface (Fig. 1); wherein: the waterproof substrate is a ring-shaped structure and surrounds the data interface (Figs. 1,2).
Regarding claim 19, the Hu reference discloses the waterproof ribs are evenly distributed on the connecting end surface respectively (Fig. 6).
Regarding claim 20, the Hu reference discloses a number of the waterproof ribs is two (Fig. 1); and a distance between the two waterproof ribs gradually increases in the direction away from the connecting end surface (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding claim 7, the Hu reference discloses the invention substantially as claimed in claim 1.
However, the Hu reference fails to explicitly disclose a plurality of the waterproof protrusions of the at least one water protrusion extending in a same direction are provided on the same mounting surface of the waterproof substrate; and the plurality of the waterproof protrusions are arranged in ring shapes from inside to outside.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to provide redundancy in case one of the protrusions fail. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 13, the Hu reference discloses the invention substantially as claimed in claim 10.
However, the Hu reference fails to explicitly disclose the mounting surface of the waterproof substrate facing the cabinet and the mounting surface of the waterproof substrate facing the display module are respectively provided with the at least one waterproof protrusion (Fig. 1); 
the waterproof ribs provided on one mounting surface of the waterproof substrate is abutted against the display module (Fig. 1); and 
the waterproof ribs provided on the other mounting surface of the waterproof substrate is abutted against the cabinet (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of protrusions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to provide redundancy in case one of the protrusions fail. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claims 16, 17, and 18, the Hu reference discloses the invention substantially as claimed in claim 10.
However, the Hu reference fails to explicitly disclose the abutting surfaces being inclined.
It would have been obvious to one of ordinary skill in the art at the time of filing to making the abutting surface inclined, a change in the shape of a prior art device is a design consideration within the skill of the art in order to allow of the desired sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the rejection of claim 1, the argument is not persuasive because of the new interpretation above.


	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675